     3:19-cv-03086-SEM-TSH # 24   Page 1 of 3                                    E-FILED
                                                        Friday, 10 July, 2020 01:15:55 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

MARSHA IRENE PETERSON,                  )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 19-cv-03086
                                        )
ANDREW SAUL, Commissioner               )
of Social Security,                     )
                                        )
                Defendant.              )

                                  ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation (d/e 23) of United States Magistrate Judge Tom

Schanzle-Haskins. Magistrate Judge Schanzle-Haskins

recommends that this Court (1) grant Defendant’s Motion for

Remand for Further Proceedings Pursuant to Sentence Four of 42

U.S.C. § 405(g) (d/e 18), (2) overrule Plaintiff Marsha Irene

Peterson’s Objection to Motion for Remand Without Award of

Benefits (d/e 19), and (3) remand this matter to Defendant for

further proceedings.

     When a magistrate judge proposes factual findings and



                             Page 1 of 3
     3:19-cv-03086-SEM-TSH # 24   Page 2 of 3




recommendations, the district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). The district court may

also receive further evidence or recommit the matter to the

magistrate judge with instructions. Id.

     The district court reviews de novo any part of a magistrate

judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). “If no objection or only partial objection is made, the

district court judge reviews those unobjected portions for clear

error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.

1999). Under the clear error standard, the district court can

overrule a magistrate judge only if the district court “is left with the

definite and firm conviction that a mistake has been made.” Weeks

v. Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir. 1997).

     No timely objections to Magistrate Judge Schanzle-Haskins’s

Report and Recommendation have been made. Having thoroughly

reviewed the Report and Recommendation, the Court finds no clear

error with respect to Judge Schanzle-Haskins’s recommendations or

the analysis underlying the recommendations.


                              Page 2 of 3
    3:19-cv-03086-SEM-TSH # 24   Page 3 of 3




    It is, therefore, ORDERED:

    (1)   The Report and Recommendation (d/e 23) of United

States Magistrate Judge Tom Schanzle-Haskins is ACCEPTED.

    (2)   Defendant’s Motion for Remand for Further

Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g)

(d/e 18) is GRANTED.

    (3)   Plaintiff Marsha Irene Peterson’s Objection to Motion

for Remand Without Award of Benefits (d/e 19) is OVERRULED.

    (4)   This matter is remanded to Defendant for further

proceedings. This case is CLOSED.



ENTER: July 10, 2020


                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                            Page 3 of 3
